Citation Nr: 1142762	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-27 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from December 1977 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 RO rating decision that denied a claim for a TDIU rating.  

A January 2011 Board decision remanded the issue of entitlement to a TDIU rating, for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are left knee arthritis with limitation of motion (rated 40 percent); residuals of a left knee injury with instability (rated 30 percent); a left shoulder disability (rated 20 percent); and scars of the left knee (rated 0 percent).  The combined disability rating is 70 percent.  

2.  The Veteran's service-connected disabilities are of such severity so as to preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants a TDIU rating.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  

Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

"A claim for TDIU presupposes that the rating for the condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Pursuant to 38 C.F.R. § 3.340(a) (2011), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

The Veteran's service connected disabilities are left knee arthritis with limitation of motion (rated 40 percent); residuals of a left knee injury with instability (rated 30 percent); a left shoulder disability (rated 20 percent); and scars of the left knee (rated 0 percent).  The combined disability rating is 70 percent.  Thus, the Veteran satisfies the percent rating standards for a TDIU rating under 38 C.F.R. § 4.16(a).  

The remaining question before the Board is whether the Veteran is unemployable by reason of her service-connected disabilities alone, taking into consideration her educational and occupational background.  A review of the record reveals that the Veteran completed four years of college and that her most recent occupation was as an assistant equipment operator, which involved operating a bulldozer and other equipment.  She reports that she last worked full-time in October 2006.  She indicates that she was unable to work due to her service-connected left knee arthritis with limitation of motion, residuals of a left knee injury with instability, and a left shoulder disability, and that she retired on disability.  The Veteran also reports that she is receiving disability benefits from the Social Security Administration (SSA) due to her service-connected disabilities.  

A November 2007 decision by the SSA granted disability benefits and notes that the Veteran's severe impairments were post-traumatic degenerative arthritis of the left knee with an area of osteochondritis dessecans in the medial femoral condyle; status post severe injury of the left knee with anterior cruciate ligament tear and probable medial collateral ligament injury; status post anterior cruciate ligament reconstruction with evidence of anterior cruciate ligament instability and grade II instability of the medial collateral ligament; status post rotator cuff repair of the left shoulder; significant adhesive capsulitis of the left shoulder; and a history of an acromioplasty and a distal clavicle excision.  The decision indicates that in considering the Veteran's age, education, work experience, and residual functional capacity, there were no jobs that existed in significant numbers in the national economy that she could perform.  The decision reflects that the Veteran was disabled as of October 2006.  

The Board observes that numerous private and VA treatment reports, as well as VA examination reports, include opinions from examiners addressing the Veteran's employability.  

For example, a May 2008 VA examination report reflects a diagnosis of left knee traumatic arthritis with instability.  The examiner noted that the Veteran had subjective left knee pain, edema, instability, and objectively decreased strength and range of motion.  The examiner reported that the Veteran also had positive findings of edema erythema and decreased function with use.  The examiner indicated that the Veteran had undergone two left knee arthroscopies and that there was an additional diagnosis of status post left knee arthroscopies with residual scars.  The examiner commented that the effect of the condition on the Veteran's usual occupation was that it caused disability and the loss of her normal occupation.  It was noted that the effect on the Veteran's daily activities was that she was limited by her left knee in her ability to sit or stand for extensive periods.  The examiner remarked that the Veteran also could not endue excessive ambulation without aggravating her left knee injury and causing pain.  

A March 2008 statement from D. G. Lowrey, M.D., shows that he had been treating the Veteran for left knee problems.  Dr. Lowrey indicated that he recently scoped the Veteran's left knee in February 2007 and that he found significant post-traumatic arthritis, a chondral injury to the medial femoral condyle and trochlear notch, synovitis, and a failed anterior ligament graft.  Dr. Lowrey reported that the Veteran's arthritis of the left knee was so severe that he did not think a reconstruction of the anterior cruciate ligament, with consideration that the previous ligament repair had failed, was necessary.  It was noted that the Veteran was heading for a total knee replacement.  Dr. Lowrey remarked that the Veteran was presently not able to perform any kind of meaningful labor because of the pain and disability associated with her knee and instability.  

A June 2008 statement from the examiner who conducted the May 2008 VA examination states that the Veteran was seen for a compensation and pension evaluation of her left knee in May 2008 indicates that the Veteran was currently wearing an anterior cruciate ligament brace on the left knee due to instability.  The examiner related that during the examination, he found the Veteran's left knee to be unstable and severely arthritic.  It was noted that in a pre-examination discussion, the Veteran reported that she had retired in May 2007 due to her left knee condition and left shoulder rotator cuff injury and that she was also granted SSA disability in April 2007.  The examiner opined that the Veteran was unable to maintain employment and that her disability was total and permanent.  

An October 2009 report from the Veteran's previous employer indicated that she last worked in October 2006 and that she retired because she could not perform the normal duties of her job.  The employer indicated that the Veteran was an assistant equipment operator and that she operated a bulldozer and other equipment (as necessary) to provide bark to the power house.  The employer stated that the Veteran's illnesses were a left knee condition and a left shoulder condition.  It was noted that the Veteran worked at such occupation from October 1990 to her disability retirement in May 2007.  

An April 2010 VA general medical examination report noted that the Veteran's claims file was reviewed, as well as diagnostic tests in the Computerized Patient Record System (CPRS).  The diagnoses were history of left knee severe arthralgia and arthritis, with loss of extension; residuals of a left knee injury with instability; rotator cuff tear of the left shoulder, status post surgery; and diabetes mellitus, diet controlled.  The examiner commented that because of the Veteran's service-connected problems with her left knee, left shoulder, and severe arthritis, she could be considered unemployable for a heavy duty job, but that such should not preclude sedentary employment not requiring any lifting, bending, kneeling, squatting, walking more than one hundred feet; or standing more than five minutes.  

An April 2010 VA orthopedic examination report noted that the Veteran's claims file was reviewed.  The diagnoses were left knee arthritis with loss of extension; residuals of status post left knee arthroscopy associated with instability; and left shoulder residuals status post rotator cuff repair and bursectomy.  The examiner indicated for each of the diagnosed disabilities that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  The examiner reported that the Veteran's diagnosed disabilities had significant effects on her occupation.  The examiner commented that the Veteran's current left knee and left shoulder conditions (left knee arthritis with loss of extension, residuals status post left knee arthroscopy associated with instability, and left shoulder residuals status post rotator cuff repair and bursectomy) did not preclude sedentary employment not requiring any lifting, bending, kneeling, squatting, walking more than one hundred feet, standing more than five minutes, overheard work, driving, operating machinery, climbing any stairs or ladders, repetitive motion, or allowing for frequent changes in body position every five minutes.  

An April 2010 VA scars examination report noted that the Veteran's claims file wand medical records were reviewed.  The diagnoses were residuals scars, status post left knee arthroscopy/surgery, and residuals scar status post left shoulder arthroscopy.  The examiner repeated the same opinion as to the Veteran's employability as reported pursuant to the April 2010 VA orthopedic examination report.  

A June 2010 treatment statement from a VA physician reported that the Veteran recently underwent a VA examination and was awarded an additional 10 percent for her service-connected left shoulder.  The physician related that the Veteran had undergone a functional capacity evaluation and that she was given so many restrictions due to her service-connected disabilities that she felt she would be unable to find any job.  It was noted that the Veteran was very frustrated and that she felt she needed to obtain a TDIU rating.  The physician reported that the Veteran brought copies which listed moderate to severe limitations on the usual activities of daily living.  The physician indicated that it was also noted that the Veteran could work at a sedentary job not requiring lifting, bending, kneeling, walking over one hundred feet, standing more than five minutes, driving, operating machinery, climbing, repetitive motion, or requiring frequent changes in body position every five minutes.  The physician commented that she must agree with the Veteran that it would be extremely difficult, if not impossible, to find a job with all those exclusions.  The physician noted that the Veteran requested that she make a note in her record as she was working on a TDIU rating application.  

An April 2011 statement from a VA physician (the same physician who provided the June 2010 statement noted above) reported that the Veteran had requested a letter in support of her appeal for a TDIU rating.  The physician noted that the Veteran had a VA examination in April 2010 and that a functional capacity evaluation found that the Veteran could work at a sedentary job not requiring lifting, bending, kneeling, walking over one hundred feet, standing more than five minutes, driving, operating machinery, climbing, repetitive motion, or requiring frequent changes in body position every five minutes.  The physician commented that that she must agree with the Veteran that it would be extremely difficult, if not impossible, to find a job with all those exclusions and that, therefore, it did not appear possible that the Veteran would be able to obtain or maintain employment.  

A June 2011 VA orthopedic examination report noted that the Veteran's claims file was reviewed.  The diagnoses were left knee arthritis; residuals of left knee injury with instability; and residuals status post rotator cuff repair and bursectomy, left shoulder.  The examiner noted that the Veteran's was not employed and that her usual occupation was as a heavy equipment operator (bulldozer).  It was reported that the Veteran was retired and that she stated that the cause of her retirement was her left knee and left shoulder disabilities.  The examiner indicated that the diagnosed disabilities had significant effects on the Veteran's occupation.  

A June 2011 VA scars examination report indicated that the Veteran's claims file and medical records were reviewed.  The diagnoses were left medial knee area scar, stable, with no functional impairment, and left knee lateral area scar, stable, with no functional impairment.  The examiner noted that the Veteran's was not employed and that her usual occupation was as a heavy equipment operator (bulldozer).  The examiner indicated that the Veteran reported that the cause of her retirement was her left knee and shoulder disabilities.  

A June 2011 VA general medical examination report noted that the Veteran's claims file and CPRS records were reviewed.  The examiner recited the Veteran's medical history in detail.  The examiner indicated, as to diagnoses, that the Veteran's service-connected disabilities were left knee arthritis; residuals of a left knee injury with instability; residuals status post rotator cuff repair and bursectomy, left shoulder; and scars, status post left knee arthroscopy associated with residuals of left knee injury with instability.  

The examiner commented that based on all the evidence of record, the Veteran's service-connected disabilities should not prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would qualify her.  The examiner reported that the Veteran's service-connected left knee and left shoulder disabilities should not preclude sedentary employment.  The examiner remarked that strenuous occupations that required lifting, bending, kneeling, squatting, prolonged walking, prolonged standing, climbing stairs/ladders, repetitive left upper extremity motions, would be precluded.  The examiner indicated that the Veteran was right-handed and that she was able to walk or drive short distances.  The examiner related that the Veteran also had good communication skills and that she was intelligent; that she could plan, direct, and follow instructions; and that she could write, which were characteristics of many sedentary jobs.  

The examiner reported that although the Veteran's left knee and left shoulder joints were impaired, her limbs were not paralyzed.  The examiner remarked that she was not commenting on whether the Veteran could get a job or not since such would depend on many factors including the state of the economy, motivation, logistics, and available positions.  It was noted that the Veteran repeatedly brought up a conflict between the opinions of the VA examiners pursuant to the April 2010 VA general medical and orthopedic examinations, respectively.  The examiner discussed those opinions and commented that there was no conflict between the two opinions in that they both state that sedentary employment is not precluded.  The examiner indicated that examples of sedentary jobs within the limitations noted by those examiners included desk jobs, telephone solicitation (although the Veteran reported that she liked to hold the phone in her left hand and write with her right hand), receptionist, accounting work/assistant to, editing, counseling, etc.  It was noted that there was no contraindication to repetitive motion with the right upper extremity and what constituted repetitive motion might be interpreted differently by different people.  The examiner reported that most employers did not prohibit employees moving about or stretching as necessary.  The examiner indicated that as long as there are differences in interpretation of requirements/limitations/symptoms, there might be difficulty considering any job acceptable.  

The examiner indicated that regarding the Veteran's impression that she was deemed totally disabled from her job handling a bulldozer, and should therefore be declared totally unemployable, it was her opinion that such would be much like an opera singer who was totally disabled for singing because of a vocal cord injury, not being precluded from other occupations not requiring singing or constant talking.  

The Board observes that the Veteran completed four years of college and that she last worked full time as an assistant equipment operator, which involved operating a bulldozer and other equipment, in October 2006.  She has reported that she was unable to work due to her service-connected left knee arthritis with limitation of motion, residuals of a left knee injury with instability, and her left shoulder disability.  The Board notes that the SSA has determined that the Veteran is entitled to disability compensation as a result of her left knee and left shoulder disabilities.  Additionally, Dr. Shannon, who also conducted a May 2008 orthopedic examination for VA purposes (performed by QTC Medical Services), specifically indicated that the Veteran was unable to maintain employment and that he considered her disability to be total and permanent.  

Further, the Board notes that the examiner, pursuant to the April 2010 VA orthopedic examination report, commented that the Veteran's current left knee and left shoulder conditions (left knee arthritis with loss of extension, residuals status post left knee arthroscopy associated with instability, and left shoulder residuals status post rotator cuff repair and bursectomy) did not preclude sedentary employment not requiring any lifting, bending, kneeling, squatting, walking more than one hundred feet, standing more than five minutes, overheard work, driving, operating machinery, climbing any stairs or ladders, repetitive motion, or allowing for frequent changes in body position every five minutes.  In subsequent June 2010 and April 2011 statements, a VA physician noted the limitations as to sedentary employment reported by the examiner at the April 2010 VA orthopedic examination, and stated she must agree with the Veteran that it would be extremely difficult, if not impossible, to find a job with all those exclusions and that, therefore, it did not appear possible that the Veteran would be able to obtain or maintain employment.  

The Board observes that there are opinions of records, most notably by the examiner at the June 2011 VA general medical examination, which conclude that the Veteran service-connected left knee and shoulder disabilities should not preclude sedentary employment.  The Board notes, however, that the examiner, pursuant to the June 2011 VA general medical examination, did not specifically address any of the opinions of record which indicate that the Veteran was unable to obtain or maintain employment.  

The Board observes that the Veteran's employment history since 1990 has involved working as a bulldozer driver or with heavy equipment.  The Board notes that the record contains little, if any, evidence that the Veteran has experience in employment that would qualify her for employment that was both sedentary, but did not involve lifting, bending, kneeling, squatting, walking more than one hundred feet, standing more than five minutes, overheard work, driving, operating machinery, climbing any stairs or ladders, repetitive motion, or allowing for frequent changes in body position every five minutes, as indicated by the examiner pursuant to the April 2010 VA orthopedic examination.  Even if such employment were feasible, it is unclear whether such employment could be gainful, given the Veteran's service-connected left lower extremity and left upper extremity disabilities.

Based upon the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected disabilities alone have rendered her unable to secure or follow a substantially gainful occupation.  Accordingly, she is entitled to a TDIU rating.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a TDIU rating is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


